UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7180



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT PAUL TWEED,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-94-11-V, CA-02-86-5-1-V)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Paul Tweed, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert Paul Tweed seeks to appeal the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b) and

construed by the district court as a sucessive 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude the district

court properly construed Tweed’s action, styled as an “Independent

Action,” as a successive § 2255 motion.          For the reasons stated by

the   district   court,   we   conclude   that    Tweed   has   not   made   a

substantial showing of the denial of a constitutional right.             See

United States v. Tweed, Nos. CR-94-11-V; CA-02-86-5-1-V (W.D.N.C.

July 31, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                    2